Name: Commission Regulation (EEC) No 3224/89 of 26 October 1989 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 10 . 89 Official Journal of the European Communities No L 312/53 COMMISSION REGULATION (EEC) No 3224/89 of 26 October 1989 fixing the amount of the subsidy on oil seeds mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2902/89 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 3072/89 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (% as last amended by Regulation x (EEC) No 2216/88 (% and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 3010/89 f), as last amended by Regulation (EEC) No 3143/89 (8) ; Whereas it follows from . applying the detailed rules contained in Regulation (EEC) No 3010/89 to the infor Article 1 1 . The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) are as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (10) is as set out in Annex III for sunflower seed harvested in Spain. 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (n) for sunflower seed harvested and processed in Portugal is as set out in Annex III . Article 2 This Regulation shall enter into force on 27 October 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 October 1989 . For the Commission Ray MAC SHARRY Member of the Commission O OJ No 172, 30. 9 . 1966, p. 3025/66. (2) OJ No L 280, 29. 9 . 1989, p. 2. 3) OJ No L 164, 24. 6 . 1985, p. 11 . (4) OJ No L 294, 13. 10 . 1989, p. 5. 0 OJ No L 167, 25. 7. 1972, p. 9 . 0 OJ No L 197, 26. 7. 1988, p. 10 . 0 OJ No L 288, 6 . 10 . 1989, p. 17. «) OJ No L 303, 20 . 10 . 1989, p. 10. 0 OJ No L 266, 28 . 9 . 1983, p. 1 . H OJ No L 53, 1 . 3 . 1986, p. 47 . (11 ) OJ No L 183, 3 . 7. 1987, p. 18 . No L 312/54 Official Journal of the European Communities 27. 10. 89 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 1st period 2nd period 3rd period 4th period 5th period 10 11 12 1 2 3 1 . Gross aids (ECU):  Spain 1,170 1,170 1,170 1,170 1,170 1,170  Portugal 0,000 0,000 0,000 0,000 0,000 0,000  Other Member States 21,770 21,848 21,926 22,146 22,692 22,984 2. Final aids : (a) Seed harvested and processed in : \ I  Federal Republic of Germany \ 1 \ (DM) 51,72 51,91 52,10 52,64 53,93 54,80  Netherlands (Fl) 57,43 57,63 57,86 58,55 59,99 61,07  BLEU (Bfrs/Lfrs) 1 051,21 1 054,97 1 058,74 1 069,36 1 095,73 1 109,83  France (FF) 165,09 165,67 166,24 167,93 172,18 174,44  Denmark (Dkr) 194,41 195,10 195,80 197,77 202,64 205,25  Ireland ( £ Irl) 18,375 18,439 18,503 18,691 19,164 19,415  United Kingdom ( £) 13,886 13,927 13,943 14,058 14,469 14,572  Italy (Lit) 36165 36 293 36 420 36 774 37 692 38 046  Greece (Dr) 3 453,49 3 438,80 3 409,73 3 411,26 3 519,54 3 497,95 (b) Seed harvested in Spain and li li\\ processed : Il\\ II  in Spain (Pta) 178,89 178,89 178,89 178,89 178,89 178,89  in another Member State (Pta) 3 090,90 3 103,77 3 112,47 3 139,10 3 221,05 3 243,42 (c) Seed harvested in Portugal and processed : IIl  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Esc) 4 359,15 4 319,63 4 320,73 4 336,62 4 436,08 4 432,17 27. 10 . 89 Official Journal of the European Communities No L 312/55 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) I Current 1st period 2nd period 3rd period 4th period 5th period 10 11 12 1 2 3 1 . Gross aids (ECU) :  Spain 3,670 3,670 3,670 3,670 3,670 3,670  Portugal 2,500 2,500 2,500 2,500 2,500 2,500  Other Member States 24,270 24,348 24,426 24,646 25,192 25,484 2. Final aids : \ l (a) Seed harvested and processed in : \ \  Federal Republic of Germany (DM) 57,63 57,81 58,00 58,55 59,83 60,71  Netherlands (Fl) 64,02 64,23 64,45 65,15 66,58 67,66  BLEU (Bfrs/Lfrs) 1 171,92 1 175,69 1 179,46 1 190,08 1 216,44 1 230,54  France (FF) 184,34 184,91 185,49 187,18 191,43 193,68  Denmark (Dkr) 216,73 217,43 218,13 220,09 224,97 227,57  Ireland ( £ Irl) 20,516 20,580 20,644 20,833 21,306 21,557  United Kingdom ( £) 15,640 15,681 15,696 15,812 16,222 16,325  Italy (Lit) 40 347 40 475 40 603 40 956 41875 42229  Greece (Dr) 3 901,96 3 887,27 3 858,20 3 859,73 3 968,01 3 946,42 (b) Seed harvested in Spain and processed :  in Spain (Pta) 561,13 561,13 561,13 561,13 561,13 561,13  in another Member State (Pta) 3 473,14 3 486,01 3 494,71 3 521,34 3 603,29 3 625,66 (c) Seed harvested in Portugal and processed : I  in Portugal (Esc) 480,01 480,01 480,01 480,01 480,01 480,01  in another Member State (Esc) 4 839,15 4 799,63 4 800,73 4 816,63 4 916,09 4 912,17 No L 312/56 Official Journal of the European Communities 27. 10. 89 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 1st period 2nd period 3rd period 4th period 10 11 12 1 2 1 . Gross aids (ECU) : \  Spain 6,890 6,890 6,890 6,890 6,890  Portugal 0,000 0,000 0,000 0,000 0,000  Other Member States 30,299 30,417 30,548 30,903 31,485 2. Final aids : (a) Seed harvested and processed in (') : \  Federal Republic of Germany (DM) 71,89 72,17 72,48 73,34 74,71  Netherlands (Fl) 79,92 80,24 80,60 81,66 83,19  BLEU (Bfrs/Lfrs) 1 463,04 1 468,74 1 475,07 1 492,21 1 520,31  France (FF) 230,57 231,45 232,44 235,18 239,70  Denmark (Dkr) 270,57 271,63 272,80 275,97 281,16   Ireland ( £ Irl) 25,662 25,760 25,870 26,175 26,679  United Kingdom ( £) 19,770 19,838 19,890 20,106 20,540  Italy (Lit)  Greece (Dr) 50 415 4 951,26 50 610 4941,86 50 827 4 919,83 51 406 4 946,00 52 385 5 060,39 (b) Seed harvested in Spain and . processed :  in Spain (Pta) 1 053,45 1 053,45 1 053,45 1 053,45 1 053,45  in another Member State (Pta) 3 704,70 3 723,71 3 740,04 3 786,13 3 873,63 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in Spain (Esc) 0,00 = 6 581,54 0,00 6538,35 0,00 6 548,08 0,00 6 589,02 0,00 6 696,51  in another Member State (Esc) 6 414,28 6372,19 6 381,67 6 421,57 6 526,33 3 . Compensatory aids : \  in Spain (Pta) 3 656,43 3 675,45 3 691,78 3 738,34 3 825,84 4. Special aid : \  in Portugal (Esc) 6 414,28 6 372,19 6 381,67 6 421,57 6 526,33 (') For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0260760. ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 10 1st period 11 2nd period 12 3rd period 1 4th period 2 5th period 3 DM 2,054280 2,050080 2,046020 2,042670 2,042670 2,032510 Fl 2,318270 2,311670 2,305500 2,299620 2,299620 2,282870 Bfrs/Lfrs 43,156500 43,132000 43,108800 43,077400 43,077400 43,002700 FF 6,974780 6,972870 6,971830 6,970230 6,970230 6,967500 Dkr 7,998750 8,004000 8,007810 8,008480 8,008480 8,010110 £Irl 0,771921 0,772107 0,772594 0,772890 0,772890 0,775129 £ 0,696128 0,698614 0,701108 ' 0,703320 0,703320 0,709834 Lit 1 509,80 1 513,14 1 515,65 1 518,13 1 518,13 1 525,70 Dr 1 «3,67500 186,10400 188,47600 190,78300 190,78300 195,57300 Esc 175,57400 176,07100 176,75600 177,79900 177,79900 180,80800 Pta 130,95400 131,39400 131,82100 132,18400 132,18400 133,33000